 

Exhibit 10.29.3

 

AMENDED AND RESTATED STOCK OPTION ADDENDUM

 

This Amended and Restated Stock Option Addendum (this “Addendum”) is entered
into as of December 23, 2002 by and between Exult, Inc. (the “Company”) and
Kevin M. Campbell (“Optionee”).

 

A.    Optionee and the Company are parties to a Stock Option Addendum dated
October 31, 2000 (the “Old Stock Option Addendum”).

 

B.    Concurrently herewith, Optionee and the Company are entering into an
Employment Restructuring Agreement (the “ERA”) pursuant to which Optionee and
the Company are making changes to various features of Optionee’s employment with
the Company.

 

C.    This Agreement is entered into pursuant to the ERA to replace the Old
Stock Option Addendum and set forth certain rights of Executive in connection
with certain termination of his employment in the context of a change in control
of the Company.

 

Therefore, the Company and Optionee hereby agree as follows:

 

1.    Upon an Involuntary Termination that occurs at any time from 60 days
before a Change in Control until 548 days after a Change in Control, subject to
Section 2, (i) all of the shares of the Company’s capital stock that are at the
time of the Involuntary Termination subject to outstanding Covered Options or
issued upon exercise of Covered Options prior to vesting shall automatically
vest in full on an accelerated basis so that the Covered Options shall
immediately become exercisable for all underlying shares as fully-vested and all
shares issued upon exercise of Covered Options prior to vesting will become free
of repurchase rights; and (ii) all shares of Specified Restricted Stock will
vest, and restrictions applicable thereto pursuant to the RSA will lapse. The
Covered Options shall remain governed by the plan pursuant to which they were
granted, including for purposes of the period for which they will remain
exercisable, except to the extent the plan is modified by a written agreement
between Optionee and the Company. In order to facilitate the vesting that would
be provided by this Addendum in case of a Change in Control occurring 60 days or
less after an Involuntary Termination preceding that Change in Control, any
cancellation or termination of unvested Covered Options or Specified Restricted
Stock that would occur as a result of the Involuntary Termination will be
deferred until it is determined that no vesting of those Covered Options or
Specified Restricted Stock will occur pursuant to this Addendum. However,
notwithstanding the foregoing, this Addendum will not extend the term or cause
vesting of any Covered Options or Specified Restricted Stock that have lapsed
upon expiration of their initial term or canceled before occurrence of the
Involuntary Termination and Change in Control required to trigger vesting under
this Addendum.

 

2.    The benefits provided to Optionee under this Addendum will in each case be
contingent upon and subject to Optionee’s execution and delivery to the Company,
and the effectiveness upon any applicable period of revocability, of a written
release in substantially the form attached hereto as Exhibit A.



--------------------------------------------------------------------------------

 

3.      (a)    The benefits provided to Optionee under this Addendum will be
subject to appropriate income tax withholding and other deductions required by
applicable laws or regulations or approved by Optionee, and Optionee will be
responsible for all income taxes payable as a result of receipt of benefits
under this Addendum.

 

(b)    If Optionee becomes obligated to pay any excise tax on excess parachute
payments under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any similar or successor law or regulation, whether as a result
of benefits provided to Optionee under this Addendum or another agreement by or
plan of the Company or any Affiliate of the Company, or both, the Company shall
pay an additional amount (the “Gross-Up Payment”) to Optionee at the time
specified in the following paragraph. The Gross-Up Payment shall be equal to the
amount necessary so that the net amount retained by Optionee, after subtracting
the parachute excise tax imposed by Section 4999 of the Code or any successor
statute then in effect (the “Excise Tax”), and after also subtracting all
federal, state or local income tax, FICA tax and Excise Tax on the Gross-Up
Payment, shall be equal to the net amount Optionee would have retained if no
Excise Tax had been imposed and no Gross-Up Payment had been paid. The amount of
the Gross-Up Payment shall be determined in good faith by independent
accountants or tax counsel selected by the Company and acceptable to Optionee,
who shall apply the following assumptions: (i) Executive shall be treated as
paying federal income taxes at the highest marginal rate in the calendar year in
which the Gross-Up Payment is made, and (ii) Optionee shall be treated as paying
state and local income taxes at the highest marginal rate(s) in the calendar
year in which the Gross-Up Payment is made in the locality of Optionee’s
residence as of the effective date of Optionee’s termination or resignation, net
of the maximum reduction in federal income taxes that could be obtained from
deducting those state and local taxes.

 

The Gross-Up Payment shall be made within five business days after the event
that triggered the Company’s obligation to provide the benefits upon which taxes
as described in this Section 3 are payable (the “Triggering Event”), provided
that if the Gross-Up Payment cannot be determined within that time, the Company
shall pay Optionee within that time an estimate, determined in good faith by the
Company, of the minimum amount of the Gross-Up Payment and shall pay the
remainder (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount can be determined but in no event later than the
30th day after the Triggering Event. If the estimated payment is more than the
amount later determined to have been due, the excess (plus interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be repaid by Optionee
within five business days after written demand.

 

If the actual Excise Tax imposed is less than the amount that was taken into
account in determining the amount of the Gross-Up Payment, Optionee shall repay
at the time that the amount of the reduced Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to that reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax, FICA tax and federal,
state and local income tax imposed on the portion of the Gross-Up Payment being
repaid by Optionee, to the extent the repayment results in a reduction in or
refund of the Excise Tax, FICA tax or federal, state or local income tax), plus
interest on the amount of the repayment at the rate provided in Section
1274(b)(2)(B) of the Code. If the actual Excise Tax imposed is more than the
amount that was taken into account in determining the amount of the Gross-Up
Payment, the Company shall make an additional gross-up payment

 

2



--------------------------------------------------------------------------------

 

in respect of such excess (plus interest at the rate provided in Section
1274(b)(2)(B) of the Code) at the time that the amount of the excess is finally
determined.

 

4.    For purposes of this Addendum, the following definitions apply:

 

“Cause” means (i) Optionee has engaged in any “Misconduct” as defined at the
time thereof in the Company’s 2000 Equity Incentive Plan or the successor plan
thereto; or (ii) Optionee’s conviction of, or plea of nolo contendere to, any
felony or misdemeanor in which the actions forming the basis for the charges for
which Optionee was convicted or to which Optionee pled nolo contendere
manifested moral turpitude or fraud by Optionee, or that has a material adverse
effect (including without limitation reputational effect) upon the Company, or
that demonstrates that Optionee is manifestly unfit for a position of leadership
and trust in the Company.

 

“Change in Control” has the meaning set forth at the time thereof in the
Company’s 2000 Equity Incentive Plan or the successor plan thereto, provided
that for purposes hereof the threshold for a Change in Control resulting from
stock accumulation shall be 50% rather than 30%, and paragraph (i) of the
definition of “Change in Control” in the 2000 Equity Incentive Plan shall
accordingly be read to substitute 50% for 30% in each case therein.

 

“Covered Options” means (i) all options to purchase capital stock of the Company
or its successor issued to Optionee at any time before execution of this
Addendum other than options to purchase up to 476,667 shares issued on November
29, 2000 and options to purchase up to 23,333 shares granted on January 9, 2001,
(ii) all options to purchase capital stock of the Company or its successor
issued to Executive at any time after execution of this Addendum other than
options that the Company specifies at any time within 30 days before or after
the original date of issuance thereof are not Covered Options, and (iii) all
options or other securities issued in replacement for such Covered Options.

 

“Disability” means Permanent Disability as defined at the time thereof in the
Company’s 2000 Equity Incentive Plan, or the successor plan thereto.

 

“Executive Officers” means officers of the Company or its affiliates with whom
the Company has entered into an addendum substantially in the form hereof.

 

Resignation with “Good Reason” means (i) breach by the Company of Optionee’s
Employment Agreement or any other material legal obligation to Optionee in any
material respect and failure to cure such breach within 15 days of receipt from
Optionee of a written demand for cure delivered to the Company within 60 days
after Optionee became aware of the breach, followed by resignation by Optionee
of Optionee’s employment within 30 days after the end of such 15-day cure
period; or (ii) resignation by Optionee of Optionee’s employment within 30 days
after (A) being directed to relocate Optionee’s primary work location by more
than 25 miles, which relocation would increase Optionee’s commuting distance
over the distance to Optionee’s primary work location before the change; (B)
Optionee’s level of responsibility, duties, title, or reporting relationships
are diminished in any material way; (C) Optionee’s annual salary is reduced
below $400,000 or by more than 15% in any 365-day period; (D) after January

 

3



--------------------------------------------------------------------------------

 

1, 2006, Optionee’s bonus or other incentive compensation eligibility or
participation is reduced disproportionately to other Executive Officers, taking
into account relative annual salary levels (provided that non-payment to
Optionee of incentive compensation because of Optionee’s failure to achieve
reasonable performance milestones consistent with a written incentive
compensation plan that was fairly administered will not constitute Good Reason);
or (E) any successor to the Company or its business fails in any acquisition of
the Company or its business, or any other reorganization or change-in-control
transaction to assume in full all of the obligations of the Company under this
Addendum.

 

“Involuntary Termination” means:

 

(i)    Optionee’s involuntary dismissal or discharge by the Company or its
successor under circumstances other than Cause, death or Disability, or

 

(ii)    Optionee’s resignation with Good Reason.

 

“Specified Restricted Stock” means 550,000 shares of common stock of the Company
issued to Optionee, and subject to restrictions, pursuant to that certain
Restricted Stock Agreement between Optionee and the Company dated as of December
23, 2002 (the “RSA”)

 

5.      (a)    Except as described in the second sentence of this Section 5(a),
this Addendum supersedes any and all (i) previous agreements or addenda related
to acceleration of option vesting upon a Change in Control or “Corporate
Transaction” (including without limitation the Old Stock Option Addendum), all
of which are hereby terminated and of no further force or effect and (ii)
contrary provisions of any plan pursuant to which Covered Options are granted.
However, this Addendum is a supplement to, and not a limitation of, the rights
of Optionee under the plans pursuant to which the Covered Options were issued,
and nothing in this Addendum limits acceleration of stock options or other
benefits provided to Optionee under stock plans of the Company or separate
written agreements entered into by the Company or its successors on or after the
date hereof.

 

(b)    If Optionee has rights to acceleration of vesting of the same stock
options under this Addendum and also under a separate severance plan or
agreement, which rights are triggered in connection with the same termination of
employment, then the rights as set forth herein shall govern, such that
Optionee’s rights under Section 3(b) hereof will apply to all stock option
acceleration, and any rights of the Company under any such separate severance
plan or agreement to cancel stock options or to rescind stock option exercises,
or to cease or recover severance payments, will not be applicable. However, this
Addendum will supplement but not limit any rights of Optionee to receive cash
severance payments pursuant to any separate severance plan or agreement.

 

(c)    Without limiting the foregoing, if Optionee becomes entitled to the
benefits provided under this Addendum, Section 4.14 of the Company’s 2000 Equity
Incentive Plan, and any similar provisions of any other plan or agreement
otherwise applicable to Optionee or Optionee’s Covered Options, will cease to
apply to, and will in no way affect or confer upon

 

4



--------------------------------------------------------------------------------

 

the Company, its successors, or any other party, any rights against, Optionee or
Covered Options.

 

6.    Sections 10(b) [Notices], 10(d) [Governing Law; Severability], 10(e)
[Remedies], 10(f) [Arbitration], 10(g) [Waivers; Amendments] and 10(h)
[Counterparts] of the Employment Agreement shall be applicable to this Addendum
as though set forth herein. Without limiting the foregoing, it is specifically
intended that the prevailing party in disputes hereunder be entitled to recover
attorneys’ fees and costs as set forth in Section 10(f) of the Employment
Agreement.

 

IN WITNESS WHEREOF, the Company and Optionee have entered into this Addendum as
of the date first above set forth.

 

EXULT, INC.

 

By:

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

James C. Madden, V

President & CEO

         

Kevin M. Campbell

 

 

5



--------------------------------------------------------------------------------

 

EXHIBIT A

 

RELEASE

 

THIS RELEASE (this “Release”) is entered into as of                     , by
Kevin M. Campbell (“Executive”) in favor of Exult, Inc. (“Exult” or the
“Company”) and certain other parties as set forth herein.

 

Contingent upon Executive’s execution and delivery to the Company of this
Release, the Company is obligated to provide certain benefits to Executive
pursuant to the Exult, Inc. Executive Severance Plan and related Amended and
Restated Severance Agreement entered into as of December 23, 2003 by and between
Executive and the Company and/or that certain Amended and Restated Stock Option
Addendum entered into as of December 23, 2003 by and between Executive and the
Company (the “Severance Arrangements”). In consideration of the receipt by
Executive of benefits pursuant to the Severance Arrangements, Executive hereby
agrees as follows:

 

1. Total Obligation. Executive acknowledges and agrees that the benefits
provided pursuant to the Severance Arrangements, along with the payments listed
on Schedule 1 to this Release for any accrued unpaid vacation, salary and bonus
payments, receipt of which is hereby acknowledged, are the sole and exclusive
amounts which the Company is obligated to pay to Executive, and all other claims
for compensation in any form, including but not limited to commissions, bonuses,
consulting fees and overtime wages are hereby waived. The cash payment portion
of the benefits the Company is obligated to provide to Executive pursuant to the
Severance Arrangements may be reduced in offset by the amount of any monetary
obligation of Executive to the Company or to an affiliate of the Company.

 

2. Release.

 

(a) As of the Effective Date, Executive, for Executive and for Executive’s
heirs, executors, administrators, successors and assigns, does hereby fully and
forever release, discharge and acquit the Company, its affiliates and their
respective current and former members, partners, principals, shareholders,
directors, officers, agents, attorneys, predecessors, employees,
representatives, clients, suppliers, service providers, and contractors and the
successors and assigns of each of them (“Released Parties”), of and from any and
all charges, grievances, complaints, claims, demands, obligations, promises,
agreements, damages, actions, causes of action, suits, rights, costs, losses,
debts, expenses (including attorneys’ fees and costs), liabilities, and
indebtedness, of every type, kind, nature, description or character, whether
known or unknown, suspected or unsuspected, liquidated or unliquidated, arising
out of, relating to or in any way connected with (i) Executive’s employment or
retention with the Company or its affiliates; (ii) the termination of
Executive’s employment or retention; (iii) any violation of local, state or
federal law, including, but not limited to, the Worker Adjustment and Retraining
Notification Act, Older Workers Benefit Protection Act (“OWBPA”), Americans with
Disabilities Act, California Fair Employment & Housing Act, Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), Title VII of the Civil Rights
Act of 1964, as amended, Civil Rights Act of 1866, Rehabilitation Act of 1973,
as amended, Employee

 

6



--------------------------------------------------------------------------------

 

Retirement Income Security Act of 1974, as amended, claims under the California
Labor Code or other comparable state laws; (iv) wrongful termination, breach of
the covenant of good faith and fair dealing, intentional or negligent infliction
of emotional distress, defamation, invasion of privacy, breach of employment
contract, fraud or negligent misrepresentation; and (v) any other event, act or
omission arising on or before the Effective Date (the “Released Matters”).
Notwithstanding the foregoing, the Released Matters shall not include any claims
by Executive for: (A) Executive’s rights under the Severance Arrangements and
this Release; (B) Executive’s rights to benefits under Exult’s 401(k) plan and
any other written plan or written arrangement pursuant to which Executive
received benefits that have accrued and vested as the time of termination of
Executive’s employment; (C) Executive’s rights pursuant to the applicable stock
option plan to exercise stock options granted to Executive that are vested
(including without limitation pursuant to the Severance Arrangements) but not
exercised or revoked pursuant to the applicable stock option plan or the
Severance Arrangements, and other rights of Executive pursuant to the plan
pursuant to which such stock options were granted or written agreements related
to such stock options; (D) statutory rights arising solely as a result of
Executive’s ownership of Exult shares and held in common with other Exult
stockholders; (E) any claim Executive may make for unemployment or workers’
compensation benefits; or (F) rights to defense, indemnity, and reimbursement
pursuant to any written plan or written commitment of the Company.

 

(b) Executive specifically agrees not to claim, and has waived any right to
claim, to have been under duress in connection with the review, negotiation,
execution and delivery of this Release.

 

(c) Executive acknowledges and agrees that the releases made herein constitute
final and complete releases of the Released Parties with respect to all Released
Matters, and that by signing this Release, Executive is forever giving up the
right to sue or attempt to recover money, damages or any other relief from the
Released Parties for all claims Executive has or may have with respect to the
Released Matters (even if any such claim is unforeseen as of the date hereof).

 

(d) Executive represents and warrants that Executive understands California
Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Executive, being aware of Section 1542, hereby expressly waives any and all
rights Executive may have thereunder as well as under any other statute or
common law principles of similar effect under the laws of any state or the
United States. This Release shall act as a release of all future claims that may
arise from the Released Matters, whether such claims are currently known or
unknown, foreseen or unforeseen including, without limitation, any claims for
damages incurred at any time after the date of this Release resulting from the
acts or omissions which occurred on or before the date of this Release of any of
the Released Parties.

 

7



--------------------------------------------------------------------------------

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released Parties,
Executive expressly acknowledges that this Release is intended to include in its
effect, without limitation, all Released Matters which Executive does not know
or suspect to exist in his favor at the time of execution hereof, and that this
Release contemplates the extinguishment of all such Released Matters.

 

3. No Claims. Executive represents and warrants that Executive has not
instituted any complaints, charges, lawsuits or other proceedings against any
Released Parties with any governmental agency, court, arbitration agency or
tribunal. Executive further agrees that, except to the extent that applicable
law prohibits such agreements, Executive will not, directly or indirectly, (i)
file, bring, cause to be brought, join or participate in, or provide any
assistance in connection with any complaint, charge, lawsuit or other proceeding
or action against any Released Parties at any time hereafter for any Released
Matters, (ii) assist, encourage, or support employees or former employees or
stockholders or former stockholders of Exult or any of its affiliates in
connection with any lawsuit, charge, claim or action they may initiate, unless
compelled to testify by appropriate civil processes; or (iii) defend any action,
proceeding or suit in whole or in part on the grounds that any or all of the
terms or provisions of this Release are illegal, invalid, not binding,
unenforceable or against public policy. In addition, Executive will refrain from
bringing or dismiss, as applicable, any claim against any third party if any
Released Party would be required to defend or indemnify that third party in
connection with such claim. If any agency or court assumes jurisdiction of any
complaint, charge, or lawsuit against Exult or any Released Party, on
Executive’s behalf, Executive agrees to immediately notify such agency or court,
in writing, of the existence of this Release, including providing a copy of it
and to request, in writing, that such agency or court dismiss the matter with
prejudice.

 

4. Advice of Counsel. Executive represents and agrees that he or she fully
understands his or her right to discuss, and that Exult has advised Executive to
discuss, all aspects of this Release with Executive’s private attorney, that
Executive has carefully read and fully understands all the provisions of the
Release, that Executive understands its final and binding effect, that Executive
is competent to sign this Release and that Executive is voluntarily entering
into this Release.

 

5. Acknowledgment. Executive represents and agrees that in executing this
Release Executive relies solely upon his own judgment, belief and knowledge, and
the advice and recommendations of any independently selected counsel, concerning
the nature, extent and duration of Executive’s rights and claims. Executive
acknowledges that no other individual has made any promise, representation or
warranty, express or implied, not contained in this Release, to induce Executive
to execute this Release. Executive further acknowledges that Executive is not
executing this Release in reliance on any promise, representation, or warranty
not contained in this Release.

 

6. Return of Property. Executive will immediately return all Exult property,
documents, files, records, equipment, instruction manuals and other items
concerning the business of Exult, its parent or subsidiary companies, or any
related entity that are in Executive’s possession or under Executive’s control.

 

8



--------------------------------------------------------------------------------

 

7. Non-Disclosure. Executive shall keep the terms of this Release confidential,
and, with the exception of his spouse and legal counsel or as compelled by law,
Executive will not disclose any information concerning this Release to anyone.

 

8. Binding on Successors and Assigns. This Release shall inure to the benefit of
and be binding upon the successors and assigns of Exult and shall inure to the
benefit of and be binding upon Executive’s heirs, executors, administrators,
successors and assigns.

 

9. Arbitration. Executive acknowledges and agrees that any dispute regarding the
application, interpretation or breach of this Release will be subject to final
and binding arbitration before the American Arbitration Association (“AAA”) (an
entity unaffiliated with Exult which provides arbitration services), which will
be the exclusive remedy for such claim or dispute. Such claim or dispute shall
be resolved by one (1) arbitrator that shall be mutually selected by Executive
and Exult. If Executive and Exult cannot mutually select an arbitrator, the
arbitrator shall be appointed in accordance with the then-existing commercial
arbitration rules of the AAA. Any resolution, opinion or order of the AAA may be
entered as a judgment in any court of competent jurisdiction. This Release shall
be admissible in any proceeding to enforce its terms.

 

10. Severability. If any provision of this Release is found, held, declared,
determined, or deemed by any court of competent jurisdiction to be void,
illegal, invalid or unenforceable under any applicable statute or controlling
law, the legality, validity, and enforceability of the remaining provisions will
not be affected and the illegal, invalid, or unenforceable provision will be
deemed not to be a part of this Release

 

11. Governing Law. This Release shall be construed and interpreted in accordance
with California law.

 

12. Proprietary Information Agreement. Executive hereby reaffirms all of
Executive’s agreements and covenants set forth in that certain Proprietary
Information and Inventions Agreement by and between Executive and Exult.

 

13. Entire Agreement. This Release contains the entire agreement and
understanding between Executive and Exult regarding the matters set forth herein
and replaces all prior agreements, arrangements and understandings, written or
oral regarding the subject matter hereof. This Release cannot be amended,
modified, supplemented, or altered, except by written amendment or supplement
signed by Executive and Exult.

 

14. Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute but one and the
same instrument. Facsimile transmission of this Release and/or retransmission of
any signed facsimile transmission will be deemed the same as delivery of an
original and will be binding for all purposes.

 

15. Review and Effectiveness.

 

(a) This Section 15(a) applies only if Executive is aged under forty (40). This
Release is effective as of the date first written above (the “Effective Date”).

 

9



--------------------------------------------------------------------------------

 

(b) This Section 15(b) applies only if Executive is aged forty (40) and above.

 

(i) Executive acknowledges that prior to signing this Release, Executive was
offered up to forty-five (45) days to consider whether to sign this Release.
Executive further acknowledges receiving the disclosures required under the ADEA
and OWBPA attached hereto.

 

(ii) Executive understands that he or she is entitled to revoke this Release
within seven (7) days after its execution. The eighth (8th) day after
Executive’s execution and delivery of this Release will be the “Effective Date”.
This Release will be effective and enforceable beginning on the Effective Date
unless Executive delivers written revocation of this Release to Exult’s Chief
Executive Officer at 4 Park Plaza, Suite 1000, Irvine, California 92614,
facsimile 949/553-1541 before the Effective Date, in which case this Release
will be of no force or effect; and

 

(iii) Executive acknowledges that Section 4 regarding Executive’s consultation
with his attorney applies, among other things to the ADEA and OWBPA.

 

IN WITNESS WHEREOF, Executive has executed this Release as of the date first
written above.

 

EXECUTIVE

 

--------------------------------------------------------------------------------

Kevin M. Campbell

 

10



--------------------------------------------------------------------------------

 

Schedule 1 to

 

Release

 

Calculate Executive’s accrued unpaid vacation, and any salary and bonus amounts
that are payable. These should be listed on this schedule and paid at the time
of termination.

 

11